Title: From Thomas Jefferson to Mary Jefferson, 26 June 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Philadelphia June 26. 1791.

I hope you have recieved the letter I wrote you from lake George, and that you have well fixed in your own mind the geography of that lake, and of the whole of my tour, so as to be able to give me a good account of it when I shall see you. On my return here, I found your letter of May 29. giving me the information it is always so pleasing to me to recieve that you are all well. Would to god I could be with you to partake of your felicities, and to tell you in person how much I love you all, and how necessary it is to my happiness to be with you.—In my letter to your sister written to her two or three days ago, I expressed my uneasiness at hearing nothing more of my tobacco and asked some enquiries to be made of Mr. Lewis on the subject, but I received yesterday a letter from Mr. Lewis with full explanations, and another from Mr. Hylton informing me the tobo. was on it’s way to this place. Therefore desire your sister to suppress that part of my letter and say nothing about it. Tell her from me how much I love her, kiss her and the little one for me and present my best affections to Mr. Randolph, assured of them also yourself from your’s,

Th: J

